Citation Nr: 1818590	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for right inguinal hernia.

4.  Entitlement to service connection for chest palpitations.

5.  Entitlement to a compensable rating for hypertension.

6.  Entitlement to a rating in excess of 30 percent for anxiety with depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006 and from February 2008 to March 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a July 2017 videoconference hearing before the undersigned Veterans Law Judge.

The decision below addresses the hypertension, sleep apnea and PTSD claims.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and requiring continuous medication.

2.  The Veteran does not have sleep apnea, but instead has insomnia which is a symptom of his already service-connected psychiatric disability.

3.  During the July 2017 Board hearing, the Veteran requested that his claim of service connection for PTSD be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for withdrawal of the appeal as to the claim of service connection for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Hypertension

The Veteran's service connection claim for hypertension was granted in the January 2012 rating decision and he was awarded a noncompensable (zero percent) rating from March 31, 2011, the day after his separation from service.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

DC 7101 provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Analysis

The Veteran had high blood pressure during service and as noted, service connection for hypertension was granted from the date following service.  From his earlier period of service, high blood pressure was found, including 140/90 at the August 2002 enlistment examination.  Additional blood pressure readings included 146/81 in March 2003; 138/79 in April 2003; 181/100 in October 2004; and 138/82, later in October 2004.  During the Veteran's later period of service, blood pressure readings included three from August 2009 of 130/84, 120/80 and 120/82.  A November 2010 record also noted blood pressure of 129/95.

Following service, the Veteran was afforded a July 2011 VA examination in which the examiner indicated hypertension, as well as blood pressure readings of 135/81, 142/86 and 131/70.

The Veteran has received VA treatment for his high blood pressure, including a September 2011 record which showed blood pressure of 128/73.  An October 2011 VA record noted blood pressure of 121/71.  Additionally, a May 2014 record noted blood pressure of 139/85.

The Veteran submitted a May 2014 substantive appeal in which he indicated he currently takes medication for his hypertension.  At the July 2017 Board hearing, he stated he had not had his blood pressure taken in a while and that it was still high with his medication.  He noted his blood pressure was not high enough to cause a change in his medication.

The Board finds that a compensable rating for the Veteran's hypertension is not warranted at any point during his appeal.

During the later portion of the Veteran's service and after his separation from service, his diastolic pressure has not been predominantly 100 or more and his systolic pressure has not been predominantly 160 or more.  There were several blood pressure readings taken during the Veteran's second period of service, but his diastolic pressure was not higher than 95 and his and his systolic pressure was not higher than 130.  Thus, there is not a sufficient history of the level needed for a compensable rating.

Additionally, following service, compensable hypertension was also not found.  The July 2011 VA examiner indicated blood pressure readings of 135/81, 142/86 and 131/70.  Further, VA treatment records noted blood pressure no higher than 139/85 in May 2014.  While the Veteran has required continuous medication to control his blood pressure, his history of diastolic pressure has not been predominantly 100 or more and thus, a compensable rating is not supported.

The Board notes it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  Thus, any ameliorative effects of the Veteran's blood pressure medication were not discounted in arriving at this decision.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).

Therefore, while the Veteran is on continuous medication to control his hypertension, a 10 percent rating requires that the Veteran be on continuous medication and have a history of diastolic pressure predominantly 100 or more.  As noted, the objective evidence fails to support diastolic blood pressure readings of predominantly 100 or higher during the appeal period.  Further, although the most recent VA examination in regard to his hypertension was in July 2011, the Board does not find another VA examination is required.  Additional blood pressure readings have been obtained since that examination and neither the Veteran nor his representative has reported that his blood pressure readings have worsened since that time beyond the medication increase.  In this regard, the mere passage of time does not necessitate a new VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Consequently, the preponderance of the evidence weighs against a finding of a compensable rating for the Veteran's hypertension, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



B.  Sleep Apnea

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Pertinent to a service connection claim, such a determination requires a finding of a current disability as one of the elements.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Analysis

The Veteran's service treatment records (STRs) are silent for complaints, treatment or diagnosis of sleep apnea.

Following his March 2011 claim, the Veteran was afforded a July 2011 VA examination.  The Veteran reported sleeping for very short periods of time and waking up feeling unrested.  He denied heavy snoring and he noted his wife did not notice any cessation of breathing.  He reported having sleep studies, but never a diagnosis of sleep apnea and no recommended CPAP machine.  The examiner concluded the Veteran has no symptoms to suggest obstructive sleep apnea, but rather his sleep symptoms are those of insomnia and treated with Elavil.

An August 2011 VA treatment record indicated the Veteran had ongoing trouble sleeping related to his psychiatric disorder.  Additional VA treatment records note significant trouble sleeping with no diagnosed sleep apnea.

The Veteran submitted a May 2014 substantive appeal in which he indicated he had insomnia from 2005 which was "consistent and current."  He noted he sleeps a few hours per night, 3-4 hours tops, which causes difficulty with his daily life.

The Board notes that a June 2014 VA treatment record did indicate insomnia with sleep apnea.  However, no sleep study was referenced or any objective medical evidence.  Further, the June 2014 record also indicated a history of sleep disturbance related to the Veteran's anxiety and that he had not undergone a sleep study.  Thus, the Board does not find the one instance of sleep apnea diagnosis to be the correct diagnosis.

During the Veteran's July 2017 Board hearing, he reported consistent and significant sleep difficulties.  Significantly, he testified that he has not been diagnosed with sleep apnea.  With regard to the sleep apnea claim, he stated "I don't know where that came from."

Based on review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  The evidence shows that the Veteran's sleep difficulties are related to insomnia, a symptom of his diagnosed anxiety and depression, for which he is already service connected and receiving a 30 percent rating.

The Veteran has not been diagnosed with sleep apnea at any point during the appeal or any other type of physical respiratory condition manifesting in sleep problems.  Instead the sleep problems have been shown to be mental in nature.  The July 2011 VA examiner noted no diagnosis of sleep apnea and no symptoms to suggest sleep apnea.  Similarly, he stated the Veteran's sleep difficulties were related to insomnia and not sleep apnea.

While a June 2014 VA treatment record noted insomnia with sleep apnea, it also indicated the sleep disturbances were related to anxiety and that the Veteran had not undergone a sleep study.  Significantly, the Veteran testified in the July 2017 hearing that he was never diagnosed with sleep apnea and that he did not know where the claim stemmed from.

Therefore, the competent evidence supports the Veteran's sleep problems, including insomnia, are related to his service-connected psychiatric disorder.  Although symptoms for sleep disturbance, e.g., insomnia, are documented, in the absence of a separate, current disability or diagnosis of sleep apnea, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225.  There is no competent and credible evidence of any such disability at any point during the claims period or shortly before the claim was filed.  See McClain, 21 Vet. App. at 32; Romanowsky, 26 Vet. App. at 294.  Thus, the preponderance of the evidence is against the claim, there is not reasonable doubt to resolve, and service connection for sleep apnea is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Service connection is already in effect for a psychiatric disability characterized as anxiety with depressive disorder.  In the present case, the Veteran has withdrawn his claim of service connection specifically for PTSD.  At the July 2017 Board hearing, the Veteran stated his intent to withdraw this claim.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with this claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

An initial compensable rating for hypertension is denied.

Service connection for sleep apnea is denied.

The appeal of the issue of entitlement to service connection for PTSD is dismissed.


REMAND

Anxiety with Depressive Disorder

The Veteran reported in the May 2014 substantive appeal that his service-connected psychiatric disability, including anxiety and depression, is more severe than the current 30 percent rating.

The Veteran was afforded a December 2014 VA examination in which the examiner diagnosed him with unspecified anxiety disorder and unspecified depressive disorder.  The examiner stated the Veteran's symptoms of anxiety and depression overlap in the areas of sleep disruption, irritability, isolation/withdrawal and avoidance.  He indicated the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner noted the Veteran's thought content was logical and goal directed, he denied suicidal or homicidal ideation in active and passive forms, and denied mania, hypomanic or hallucinations.

Thereafter, the Veteran was afforded the July 2017 Board hearing in which he reported worsening psychiatric symptoms.  He stated he suffers from anxiety and depression, isolation, and significant chronic sleep impairment.  He stated he has tried various sleep medications to assist with sleeping but they impair his work ability the following day, as he feels groggy.

The Board finds the Veteran has reported worsening symptoms of his service-connected psychiatric disorder since the last VA examination.  Thus, a new VA examination must be obtained to determine the current nature and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Right Inguinal Hernia

The Veteran's STRs are silent for any complaints, treatment or diagnosis of a hernia.  However, a right inguinal hernia was diagnosed shortly after service and the Veteran contends it had its onset during service.

During the July 2011 VA examination, four months following the Veteran's service, he reported he experienced nearly constant pain in the right testicle for the previous year.  He noted that during service, he had not noticed testicular enlargement and did not report to sick call with the problem.  Upon examination, the examiner diagnosed him with a small right inguinal hernia.  He stated the Veteran had an ultrasonography of the right testicle performed in July 2011 due to his complaints of testicular pain and a small inguinal hernia was found.

At the July 2017 hearing, the Veteran testified that shortly after separating from service he was diagnosed with the right inguinal hernia.  He indicated his diagnosis was approximately four months after service and he believes he still has the hernia which causes moderate pain.

The Board finds an additional VA examination is required in regard to the hernia claim.  The Board notes the July 2011 VA examination for the hernia was more than six years prior and that the examiner diagnosed the Veteran with right inguinal hernia only four months after service.  Therefore, a VA examination is necessary to determine if any current hernia disorder had its onset during service.

Chest Palpitations

The Veteran's STRs show that in September 2009, he reported chest palpitations.  The examiner reported a "Holter" monitor did not show any disability.  The Veteran reported that occasionally, he would feel his heart throbbing for several seconds.  Additionally, in a November 2010 service record, the Veteran reported chest pains.

During the July 2011 VA examination, the Veteran reported episodes of chest palpitations.  However, no history of chest pain was noted and no heart disorder was found.

At the July 2017 Board hearing, the Veteran reported daily chest palpitations.  He stated his symptoms get to a point where he can feel and see his heart beating in his chest.  He further noted he experienced these symptoms in service.

The Board finds a VA examination is required to determine if the Veteran's chest pain results in a current disability and if so, the etiology of such disorder.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination in connection with his claim.  The claims file must be reviewed by the examiner and all necessary tests and studies should be performed.

The examiner should indicate the current nature and severity of the Veteran's service-connected anxiety with depression.

The examiner should discuss all psychiatric symptoms reported by the Veteran, including his severe sleep impairment.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any diagnosed right hernia disorder.

The examiner should identify if any current hernia disorder is present.

If the Veteran is diagnosed with a hernia, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hernia had its onset during, or is otherwise related to, service.

In their rationale, the examiner should address the Veteran's small right inguinal hernia, diagnosed approximately four months after service.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any diagnosed chest disorder related to his chest palpitations.

Any and all necessary tests and studies should be performed.  The examiner should identify if the Veteran's chest palpitations result in a current disability.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed chest disorder had its onset during, or is otherwise related to, service.

A complete rationale must be provided for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


